DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
This Office action is in response to RCE filed on 01/25/2022. As per instant Examiner Amendment, Claims 1, 8, and 15 have been amended. Claims 1, 8 and 15 are independent.  Claims 1-20 have been examined and are pending. This Office Action is made Non-Final.
Response to Arguments
Applicants’ arguments with respect to claims 1 -20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 8-10 and 15-17	are rejected under 35 U.S.C. 103 as being unpatentable over Kouladjie et al. ("Kouladjie," US 20120331284, published on 

Regarding Claim 1;	
Kouladjie discloses a method, comprising: 
receiving unencrypted sensitive data with instructions to encrypt the sensitive data for writing to a memory (par 0039; fig. 2; receives user data and processes the user data to identify sensitive data; par 0072; select the appropriate encryption policy according to the key encryption instructions received from the policy module; par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key; par 0073; the data protector module is configured to upload the encrypted entity specific sensitive data into a temporary storage), 
the memory including unencrypted nonsensitive data (par 0073: the data protector module is configured to upload [] the non-sensitive data (not encrypted) into a temporary storage); 
requesting an encryption key from a key manager (par 0032; sends a request for a time-limited encryption key through network to the key manager computing device); 
receiving the encryption key, the encryption key associated with the sensitive data (par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key); 
(par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key); and
writing the encrypted sensitive data to the memory (par 0073; the data protector module is configured to upload the encrypted entity specific sensitive data into a temporary storage).
Kouladjie discloses encrypt the sensitive data for writing to a memory, the memory including unencrypted nonsensitive data; writing the encrypted sensitive data to the memory as recited above, but do not explicitly disclose a live memory; preventing an unencrypted form of the sensitive data from being stored in the live memory, wherein the preventing includes: writing the encrypted sensitive data to the live memory.  
However, in an analogous art, Whelihan discloses execution of software system/method that includes:
a live memory (Whelihan: Col 3, lines 31-33: computer system including a cache integrity module operating in a cache integrity verification mode); 
preventing an unencrypted form of the sensitive data from being stored in the live memory (Whelihan: Col 6, lines 7-9; avoiding storage of unencrypted data, even within zone 1, for example, by avoiding storage of unencrypted data in a cache), 
(Whelihan: the encrypted data to be retrieved from the on-chip memory and stored in the section of the cache).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Whelihan with the method/system of Kouladjie to include a live memory; preventing an unencrypted form of the sensitive data from being stored in the live memory, wherein the preventing includes: writing the encrypted sensitive data to the live memory. One would have been motivated to permits transfer of data from the on-chip memory into a cache memory (Whelihan: Col 4, lines 27-29). 

Regarding Claim 2;
Kouladjie in combination with Whelihan disclose the method of claim 1, 
Kouladjie further discloses retrieving the encrypted sensitive data (Kouladjie: par 0021; the data protector computing device stores the encrypted sensitive data; par 0060; responsive to requests received from the data consumers for the sensitive data [] providing each authorized data consumer with the appropriate controlled representation of entity specific sensitive data); requesting a decryption key from the key manager, the decryption key associated with the sensitive data (Kouladjie: par 0032; fig. 2; sends a request for a time-limited encryption key through network to the key manager computing device; par 0043; the data consumer receives the encryption key from the key management entity [] the data consumer decrypts the encrypted sensitive data with the time-stamped encryption key); receiving the decryption key (Kouladjie: par 0043; fig. 2; the data consumer receives the encryption key from the key management entity [] the data consumer decrypts the encrypted sensitive data with the time-stamped encryption key); and decrypting the encrypted sensitive data using the decryption key (Kouladjie: par 0043; fig. 2; the data consumer decrypts the encrypted sensitive data with the time-stamped encryption key).  
Kouladjie discloses retrieving the encrypted sensitive data from computer as recited above, but do not explicitly retrieving the encrypted sensitive data from the live memory.
However, in an analogous art, Whelihan discloses execution of software system/method that includes:
retrieving the encrypted sensitive data from the live memory (Whelihan: Col 8; lines 9-15; the encrypted cache can provide the encrypted part of the data from zone 2 into zone 1 to the combination circuit [] the unencrypted part can be provided to the processor to satisfy the memory read request).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Whelihan with the method/system of Kouladjie to include retrieving the encrypted sensitive data from the live memory. One would have been motivated to permits transfer of data from the on-chip memory into a cache memory (Whelihan: Col 4, lines 27-29). 


Regarding Claim 3;
Kouladjie in combination with Whelihan disclose the method of claim 1, 
Kouladjie further discloses wherein the receiving sensitive data comprises: receiving data, the data including one or more tags (Kouladjie: par 0039; fig. 2; receives user data and processes the user data to identify sensitive data; par 0049; the data provider sends user data associated with an entity identifier [] entity identifiers can include electronic tags in the user data); and determining, based on the one or more tags, that the data comprises sensitive data (Kouladjie: par 0039; fig. 2; receives user data and processes the user data to identify sensitive data; par 0049; the data provider sends user data associated with an entity identifier [] entity identifiers can include electronic tags in the user data to reflect that the user data is associated with a particular entity).

Regarding Claim 8; 
Kouladjie discloses a system, comprising: 
the memory including unencrypted nonsensitive data (par 0073: the data protector module is configured to upload [] the non-sensitive data (not encrypted) into a temporary storage); 
a central processing unit (CPU), the CPU configured to (par 0022; computing device includes a corresponding processor): 
receive unencrypted sensitive data with instructions to encrypt the sensitive data for writing to the memory (par 0039; fig. 2; receives user data and processes the user data to identify sensitive data; par 0072; select the appropriate encryption policy according to the key encryption instructions received from the policy module; par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key; par 0073; the data protector module is configured to upload the encrypted entity specific sensitive data into a temporary storage), 
determine an encryption key, the encryption key associated with the sensitive data (par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key; par 0072; the key management module uses the consumer identifier to select the appropriate encryption policy according to the key encryption instructions); 
encrypting the sensitive data based on the encryption key (par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key); and 
writing the encrypted sensitive data to the memory (par 0073; the data protector module is configured to upload the encrypted entity specific sensitive data into a temporary storage).
Kouladjie discloses the memory including unencrypted nonsensitive data; encrypt the sensitive data for writing to the memory; writing the encrypted sensitive data to the memory as recited above, but do not explicitly disclose a live memory; prevent an unencrypted form of the sensitive data from being stored in the live 
However, in an analogous art, Whelihan discloses execution of software system/method that includes:
a live memory (Whelihan: Col 3, lines 31-33: computer system including a cache integrity module operating in a cache integrity verification mode); 
prevent an unencrypted form of the sensitive data from being stored in the live memory(Whelihan: Col 6, lines 7-9; avoiding storage of unencrypted data, even within zone 1, for example, by avoiding storage of unencrypted data in a cache), 
wherein the preventing includes: writing the encrypted sensitive data to the live memory (Whelihan: the encrypted data to be retrieved from the on-chip memory and stored in the section of the cache).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Whelihan with the method/system of Kouladjie to include a live memory; prevent an unencrypted form of the sensitive data from being stored in the live memory, wherein the preventing includes: encrypting the sensitive data based on the encryption key; and writing the encrypted sensitive data to the live memory. One would have been motivated to permits transfer of data from the on-chip memory into a cache memory (Whelihan: Col 4, lines 27-29). 
  

Regarding Claim 9;
Kouladjie in combination with Whelihan disclose the system of claim 8, 
Kouladjie further discloses wherein the CPU is further configured to: retrieve the encrypted sensitive data from the memory (Kouladjie: par 0021; the data protector computing device stores the encrypted sensitive data; par 0060; responsive to requests received from the data consumers for the sensitive data [] providing each authorized data consumer with the appropriate controlled representation of entity specific sensitive data); determine a decryption key, the decryption key associated with the sensitive data (Kouladjie: par 0032; fig. 2; sends a request for a time-limited encryption key through network to the key manager computing device; par 0043; the data consumer receives the encryption key from the key management entity [] the data consumer decrypts the encrypted sensitive data with the time-stamped encryption key); and decrypt the encrypted sensitive based on the decryption key (Kouladjie: par 0043; fig. 2; the data consumer decrypts the encrypted sensitive data with the time-stamped encryption key).  
Kouladjie discloses retrieve the encrypted sensitive data from the computer as recited above, but do not explicitly disclose from the live memory; determine a decryption key. 
However, in an analogous art, Whelihan discloses control structures system/method that includes:
retrieving the encrypted sensitive data from the live memory (Whelihan: Col 8; lines 9-15; the encrypted cache can provide the encrypted part of the data from zone 2 into zone 1 to the combination circuit [] the unencrypted part can be provided to the processor to satisfy the memory read request).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Whelihan with the method/system of Kouladjie to include retrieving the encrypted sensitive data from the live memory. One would have been motivated to permits transfer of data from the on-chip memory into a cache memory (Whelihan: Col 4, lines 27-29). 

Regarding Claim 10; 
Kouladjie in combination with Whelihan disclose the system of claim 8, 
Kouladjie further discloses wherein the receiving sensitive data comprises: receiving data, the data including one or more tags (Kouladjie: par 0039; fig. 2; receives user data and processes the user data to identify sensitive data; par 0049; the data provider sends user data associated with an entity identifier [] entity identifiers can include electronic tags in the user data); and determining, based on the one or more tags, that the data comprises sensitive data (Kouladjie: par 0039; fig. 2; receives user data and processes the user data to identify sensitive data; par 0049; the data provider sends user data associated with an entity identifier [] entity identifiers can include electronic tags in the user data to reflect that the user data is associated with a particular entity).


Regarding Claim 15;
This Claim recites a computer program product that perform the same steps as system of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  

Regarding Claim 16;
This Claim recites a computer program product that perform the same steps as system of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Regarding Claim 17;
This Claim recites a computer program product that perform the same steps as system of Claim 10, and has limitations that are similar to Claim 10, thus are rejected with the same rationale applied against claim 10.  

Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kouladjie et al. (US 20120331284) in view of in view of Whelihan et al. (US 10169251) and further in view of McClintock et al. (”McClintock,” US 9576147, published on 02/21/2017)

Regarding Claim 4;
Kouladjie in combination with Whelihan disclose the method of claim 3,
Kouladjie: par 0032; sends a request for a time-limited encryption key through network to the key manager computing device); the request including the sensitive data type (Kouladjie: par 0032; sends a request for a time-limited encryption key through network to the key manager computing device; par 0039; receives user data and processes the user data to identify sensitive data. Sensitive data can be identified in any suitable way. For example, sensitive data may fit a particular pattern or have a particular form); and the encryption key is associated with the sensitive data type (Kouladjie: 0039; receives user data and processes the user data to identify sensitive data. Sensitive data can be identified in any suitable way. For example, sensitive data may fit a particular pattern or have a particular form; par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key).
Kouladjie discloses all the limitations as recited above, but do not explicitly disclose determining, based on the one or more tags, a sensitive data type of the sensitive data.
However, in an analogous art, McClintock discloses application through data tagging system/method that includes:
determining, based on the one or more tags, a sensitive data type of the sensitive data (McClintock: Col 5, lines 16-18; fig. 1; determine a type tag corresponding to a data type of the unencrypted data).
(McClintock: abstract).

Regarding Claim 5;
Kouladjie in combination with Whelihan and McClintock disclose the method of claim 4,
McClintock further discloses wherein the sensitive data type is one of a financial data type, personal information data type, and a medical data type (McClintock: Col 5, lines 17-23; a type tag corresponding to a data type [] the type tag may indicate that the data includes a user name, user identifier, user description, user address, access credential, other user information, payment instrument information).
One would have been motivated to a metadata tag may be applied to data to indicate a type of the data. The tag may be applied to the data when the data is decrypted, and the tag may propagate with the data as the data is passed between processes (McClintock: abstract).

Regarding Claim 6;
Kouladjie in combination with Whelihan disclose the method of claim 1,
Kouladjie further discloses storing the encryption key in an encryption key database (Kouladjie: par 0040; the key manager can generate a time-stamped encryption key and store the time-stamped encryption key).
Kouladjie discloses all the limitations as recited above, but do not explicitly disclose storing a sensitive data type identifier associated with the encryption key in the encryption key database. 
However, in an analogous art, McClintock discloses application through data tagging system/method that includes:
storing a sensitive data type identifier associated with the encryption key in the encryption key database (McClintock: Col 4, line 66; the type tag identify a data type; Col 12, lines 64-67; the data storage store the information on the computing device(s), such as one or more of the encrypted data, the tagged data, the type tag; Col 5, lines 6-9; the key broker service may execute on the computing device(s), and provide cryptographic key(s) to authorized calling processes).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McClintock with the method/system of Kouladjie and Whelihan to include storing a sensitive data type identifier associated with the encryption key in the encryption key database. One would have been motivated to a metadata tag may be applied to data to indicate a type of the data. The tag may be applied to the data when the (McClintock: abstract).

Regarding Claim 11; 
Kouladjie in combination with Whelihan disclose the system of claim 10, 
Kouladjie further discloses wherein the encryption key is associated with the sensitive data type (Kouladjie: 0039; receives user data and processes the user data to identify sensitive data. Sensitive data can be identified in any suitable way. For example, sensitive data may fit a particular pattern or have a particular form; par 0041; once the sensitive data has been identified and the time-stamped encryption key has been provided by the key manager, the data protector can encrypt the sensitive data with a suitably configured encryption key).
Kouladjie discloses all the limitations as recited above, but do not explicitly disclose wherein the CPU is further configured to determine, based on the one or more tags, a sensitive data type of the sensitive data, 
However, in an analogous art, McClintock discloses application through data tagging system/method that includes:
wherein the CPU is further configured to determine, based on the one or more tags, a sensitive data type of the sensitive data (McClintock: Col 5, lines 16-18; fig. 1; the tagging logic perform operations to determine a type tag corresponding to a data type of the unencrypted data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of  One would have been motivated to a metadata tag may be applied to data to indicate a type of the data. The tag may be applied to the data when the data is decrypted, and the tag may propagate with the data as the data is passed between processes (McClintock: abstract).

Regarding Claim 12;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 18;
This Claim recites a computer program product that perform the same steps as system of Claim 11, and has limitations that are similar to Claim 11, thus are rejected with the same rationale applied against claim 11.  


Regarding Claim 19;
This Claim recites a computer program product that perform the same steps as system of Claim 13, and has limitations that are similar to Claim 13, thus are rejected with the same rationale applied against claim 13.  

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kouladjie et al. (US 20120331284) in view of in view of Whelihan et al. (US 10169251) and McClintock et al. (US 9576147) and further in view of PAPAPANAGIOTOU et al. (“PAPAPANAGIOTOU,” US 20170193031, published on 07/06/2017)

Regarding Claim 7;
Kouladjie in combination with Whelihan and McClintock disclose the method of claim 6, 
Kouladjie further discloses storing a timestamp in the encryption key database, the timestamp associated with a first use of the encryption key (Kouladjie: par 0053; the key manager identifies a date and time on the time-stamp of Data Consumer A time-stamped encryption keys stored); 
Kouladjie discloses all the limitations as recited above, but do not explicitly disclose determining an age of the encryption key based on the timestamp; determining whether the age of the encryption key is greater than a threshold age; and responsive to a determination that the age of the encryption key is greater than the threshold age: generating a new encryption key; generating a new 
However, in an analogous art, PAPAPANAGIOTOU discloses data store system/method that includes:
determining an age of the encryption key based on the timestamp (PAPAPANAGIOTOU: par 0064; the system data reconciliation engine may individually compare the timestamps associated with each key across all the data snapshots to determine, for each key, the most recent timestamp and corresponding value); determining whether the age of the encryption key is greater than a threshold age (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device); and responsive to a determination that the age of the encryption key is greater than the threshold age: generating a new encryption key; generating a new timestamp based on a current date and time (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device. then the data store reconciliation engine updates the storage device [] overwrites the value and timestamp associated with the key that were previously stored in the storage device); overwriting the encryption key with the new encryption key; and overwriting the timestamp with the new timestamp (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device. then the data store reconciliation engine updates the storage device [] overwrites the value and timestamp associated with the key that were previously stored in the storage device); 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of PAPAPANAGIOTOU with the method/system of Kouladjie and Whelihan and McClintock to include determining an age of the encryption key based on the timestamp; determining whether the age of the encryption key is greater than a threshold age; and responsive to a determination that the age of the encryption key is greater than the threshold age: generating a new encryption key; generating a new timestamp based on a current date and time; overwriting the encryption key with the new encryption key; and overwriting the timestamp with the new timestamp. One would have been motivated to works with data store nodes included in a distributed data store system to ensure consistency between the data store nodes. the data reconciliation engine generates one or more recommendations designed to resolve inconsistencies between the data snapshots (PAPAPANAGIOTOU: abstract).

Regarding Claim 14;
Kouladjie in combination with Whelihan and McClintock disclose the system of claim 13, 
Kouladjie further discloses wherein the CPU is further configured to: store a timestamp in the encryption key database, the timestamp associated with a first  (Kouladjie: par 0053; the key manager identifies a date and time on the time-stamp of Data Consumer A time-stamped encryption keys stored).
Kouladjie discloses all the limitations as recited above, but do not explicitly disclose store a threshold age in the encryption key database; determine an age of the encryption key based on the timestamp; determine whether the age of the encryption key is greater than the threshold age; and responsive to a determination that the age of the encryption key is greater than the threshold age: generate a new encryption key; generate a new timestamp based on a current date and time; overwrite the encryption key with the new encryption key; and overwrite the timestamp with the new timestamp.  
However, in an analogous art, PAPAPANAGIOTOU discloses data store system/method that includes:
store a threshold age in the encryption key database (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device); determine an age of the encryption key based on the timestamp (PAPAPANAGIOTOU: par 0064; the system data reconciliation engine may individually compare the timestamps associated with each key across all the data snapshots to determine, for each key, the most recent timestamp and corresponding value); determine whether the age of the encryption key is greater than the threshold age (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device); and responsive to a determination that the age of the encryption key is greater than the threshold age: generate a new encryption key; generate a new timestamp based on a current date and time (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device. then the data store reconciliation engine updates the storage device [] overwrites the value and timestamp associated with the key that were previously stored in the storage device); overwrite the encryption key with the new encryption key; and overwrite the timestamp with the new timestamp (PAPAPANAGIOTOU: par 0061; for a particular key, the data store reconciliation engine determines that the associated timestamp is more recent than the associated timestamp in the storage device. then the data store reconciliation engine updates the storage device [] overwrites the value and timestamp associated with the key that were previously stored in the storage device); 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of PAPAPANAGIOTOU with the method/system of Kouladjie and Whelihan and McClintock to include store a threshold age in the encryption key database; determine an age of the encryption key based on the timestamp; determine whether the age of the encryption key is greater than the threshold age; and responsive to a determination that the age of the encryption key is greater than the threshold age: generate a new encryption key; generate a new timestamp (PAPAPANAGIOTOU: abstract).

Regarding Claim 20;
This Claim recites a computer program product that perform the same steps as system of Claim 14, and has limitations that are similar to Claim 14, thus are rejected with the same rationale applied against claim 14.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439